EXHIBIT 10.1

AMENDMENT NO. 1

TO THE

TIME WARNER SUPPLEMENTAL SAVINGS PLAN

(Effective January 1, 2011)

 

1.

Section 2.1(o) shall be amended to read as follows:

(o)    “Eligible Employee” means an Employee who is otherwise eligible for
participation in the Qualified Plan, including an Employee who is not employed
at a U.S. location of an Employing Company if the Employee is compensated solely
through a U.S. payroll. Solely for clarification and the avoidance of doubt, an
Employee who is not employed at a U.S. location of an Employing Company is not
eligible for this Plan if such Employee is compensated in whole or in part
through a non-U.S. payroll. For purposes of Section 4.1(f), an “Eligible
Employee” includes an Employee eligible for additional Compensation payments for
which a deferral election may be made thereunder, without regard to whether such
Employee is eligible for participation in the Qualified Plan.

 

2.

Section 11.4 shall be amended to read as follows:

11.4    Withholding/Payment of Taxes. The Employing Company or former Employing
Company or paying agent shall withhold any federal, state, local or foreign
income or employment tax (including F.I.C.A. obligations for both social
security and Medicare) which by any present or future law it is, or may be,
required to withhold with respect to any payment pursuant to the Plan, with
respect to any of its former or present Employees. In addition, a Participant or
Beneficiary may request an acceleration of a payment from the Plan to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan and that applies to an amount deferred under the Plan before the
amount is paid or made available to the Participant or Beneficiary (the state,
local, or foreign tax amount). This amount may include an amount necessary to
pay the income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable federal, state, local, or
foreign tax laws as a result of the payment of any such amounts, and to pay the
additional income tax at source on wages attributable to the pyramiding taxes
attributable to such amounts. Such payment may not exceed the amount of such
taxes due as a result of participation in the Plan, as permitted by Code
Section 409A and the regulations thereunder. Such payment may be made by
distributions to the Participant or Beneficiary in the form of withholding by
the Employing Company or former Employing Company pursuant to provisions of
applicable state, local, or foreign law or by distribution directly to the
Participant. The Benefits Officer shall provide or direct the provision of
information necessary or appropriate to enable such distributions to be made or
to enable each such company to so withhold.



--------------------------------------------------------------------------------

3.

Section 11.5 shall be amended to read as follows:

11.5    No Guarantee of Tax Consequences. The Benefits Officer, the Investment
Committee, the Administrative Committee, the Company and any Employing Company
or any former Employing Company do not make any commitment or guarantee that any
amounts deferred for the benefit of a Participant, Inactive Participant or
Beneficiary will be excludible from the gross income of the Participant,
Inactive Participant or Beneficiary in the year deferred or paid for federal,
state, local or foreign income or employment tax purposes, or that any other
federal, state, local or foreign tax treatment will apply to or be available to
any Participant, Inactive Participant or Beneficiary. It shall be the obligation
of each Participant, Inactive Participant or Beneficiary to determine whether
any deferral or payment under the Plan is excludible from his or her gross
income for federal, state, local or foreign income or employment tax purposes,
and to take appropriate action if he or she has reason to believe that any such
deferral or payment is not so excludible.

 

4.

This Amendment shall be effective as of June 1, 2012.